       Case 4:20-cv-01113-SWW Document 60 Filed 08/02/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

TONY M. RUIZ                                                           PLAINTIFF

V.           No. 4:20CV01113-SWW

LEMARCUS DAVIS, Captain,
Maximum Security Unit, ADC                                           DEFENDANT

                                  JUDGMENT

      Consistent with the order entered on this day, this case is dismissed without

prejudice.

      Dated this 2nd day of August, 2021.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
